The Court
overruled the objection to the jurisdiction.
Mr. Jones requested further time to obtain testimony to discredit the oath of the woman: Denied, because he ought to come prepared, or to have prayed further time before the cause was heard.
Mr. Jones moved the Court to permit the father to take the child to his own house to keep and maintain it, in case the Court should adjudge him to be the father: Refused, the power of binding out being with the overseers of the poor.
Order granted, to maintain the child by paying thirty dollars per annum for nine years ; and to recognize himself in 270 dollars, with two sureties, 135 dollars each, to that effect.